DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim requires, “subjecting the initial aluminum salt solution to electrodialysis to remove monovalent and multivalent cations” and “a purified aqueous solution is produced with a reduction of unwanted monovalent and/or multivalent cations from the initial aqueous aluminum salt composition”. These limitations render the claim indefinite because it is unclear if the claim requires the removal of a.) monovalent and multivalent cations or b.) monovalent and/or multivalent cations. For purposes of examination, interpretation b.) is being used. Claims 2-10 are rejected based on the dependence from claim 1. 
	Regarding claims 1 and 2, the use of the term “unwanted” renders the claims indefinite because it is a subjective term, the scope of which cannot be determined by one of ordinary skill in the art. Claims 3-10 are rejected based on the dependence from claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5, 10, 15, and 20 recite the broad recitation less than about 100 ppm, and the claims also recite less than about 1 ppm or even less which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term “high purity” in claim 8 is a relative term which renders the claim indefinite. The term “high purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, a solution of any purity will be considered to be “high purity”.
	Regarding claim 11, the claim requires, “subjecting the initial aluminum salt solution to electrodialysis to remove monovalent and multivalent cations” and “a purified aqueous solution is produced with a reduction of unwanted monovalent and/or multivalent cations from the initial aqueous aluminum salt composition”. These limitations render the claim indefinite because it is unclear if the claim requires the removal of a.) monovalent and multivalent cations or b.) monovalent and/or multivalent cations. For purposes of examination, interpretation b.) is being used. Claims 12-20 are rejected based on the dependence from claim 11.
	Regarding claims 11 and 12, the use of the term “unwanted” renders the claims indefinite because it is a subjective term, the scope of which cannot be determined by one of ordinary skill in the art. Claims 13-20 are rejected based on the dependence from claim 11.
The term “high purity” in claim 18 is a relative term which renders the claim indefinite. The term “high purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, a solution of any purity will be considered to be “high purity”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP55-152506 (refer to the provided machine translation).
Regarding claims 1-4 and 11-14, JP’506 teaches a process for purifying an aluminum chloride solution which uses electrodialysis to separate monovalent and/or multivalent cations from the aluminum chloride. Cations removed include H+, Na+, and Mg2+. See the machine translation, whole document. 
	Regarding claims 5 and 15, JP’506 does not disclose that any aluminum oxide is produced and teaches a pure aluminum chloride solution which meets the limitations of the claim. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 9-10, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP55-152506 in view of Gurtner et al., US Patent 4,486,402.
	Regarding claims 6-7 and 9, JP’506 does not teach separating the purified aluminum chloride from the solution. However, it would have been obvious to one of ordinary skill in the art to modify JP’506 with Gurtner which teaches a process of using aluminum chloride to produce pure alumina. In particular, Gurtner teaches crystallizing aluminum chloride from an aluminum chloride solution followed by filtration, washing with a solution, and calcining to form alumina. See claims 1 and 15 of Gurtner. One of ordinary skill in the art would have been motivated to modify JP’506 with Gurtner by adding the steps described above in order to produce valuable pure alumina. 
	Regarding claim 10, when subjecting the purified aluminum chloride of JP’506 to crystallization and conversion to alumina as rendered obvious above, the product would contain less than 100 ppm of unwanted metals due to the pure nature of the aluminum chloride. Also, Gurtner teaches impurity levels less than 100 ppm and some less than 1 ppm. See Column 4, lines 4-19 of Gurtner. 

	Regarding claims 16-17 and 19, JP’506 does not teach separating the purified aluminum chloride from the solution. However, it would have been obvious to one of ordinary skill in the art to modify JP’506 with Gurtner which teaches a process of using aluminum chloride to produce pure alumina. In particular, Gurtner teaches crystallizing aluminum chloride from an aluminum chloride solution followed by filtration, washing with a solution, and calcining to form alumina. See claims 1 and 15 of Gurtner. One of ordinary skill in the art would have been motivated to modify JP’506 with Gurtner by adding the steps described above in order to produce valuable pure alumina. 
	Regarding claim 20, when subjecting the purified aluminum chloride of JP’506 to crystallization and conversion to alumina as rendered obvious above, the product would contain less than 100 ppm of unwanted metals due to the pure nature of the aluminum chloride produced in JP’506. Also, Gurtner teaches impurity levels less than 100 ppm and some less than 1 ppm. See Column 4, lines 4-19 of Gurtner.

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP55-152506 in view of Gurtner et al., US Patent 4,486,402, and further in view of CN105540632 (refer to the provided machine translation).
	Regarding claims 8 and 18, Gurtner teaches using a hydrochloric acid solution and not an aluminum chloride solution to wash the crystallized aluminum chloride. However, it is known in the art, e.g., from CN’632, to wash crystallized aluminum chloride. See [0006]-[0017]. One of ordinary skill in the art would have found it obvious to subsite one known method of washing for another with the motivation of purifying aluminum chloride while reducing costs and equipment anti-corrosion requirements. See [0018] of CN’632.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seko et al., US 3,673,068, teaches a method of separating metal ions from a nitric acid solution. Exemplified metal ions include copper and vanadium. See Example 1 and claims 1-5.
Zhuang et al., Journal of Membrane Science 432 (2013) 90-96, discloses a method using electrodialysis to separate aluminum chloride from acids in waste from the foil industry. See the abstract. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736